DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/546,317 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated August 21, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
				           Claim Objections

Claims 1-20 are objected to because of the following informalities:  The claims use parentheses to cover the scenarios of more than one time unit, more than one signaling. However parentheses can only be used as references to the drawing. In order to cover multiple scenarios, its suggested that applicant use the following language: “one or more…”, “at least one…..” and so on. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Appropriate correction is required.
Claims 2, 7, 12 and 17, recites the following limitation: “receiving R first signaling(s); and receiving a second radio signal; wherein the R first signaling(s) is(are) used for determining R first offset(s) respectively, the first reference power is in linear correlation with a summation of the R first offset(s), and the R is a positive integer; a target first signaling is a latest first signaling among the R first the R first signaling(s) and the R first signaling(s) is(are) used for determining the R first offset(s) respectively.
				Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL: 3GPP TS 36.213 Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures; hereinafter 3GPP) in view of Nam et al. (Pub. No. US 2014/0192738 A1; hereinafter Nam). 
(Page 14, PUSCH transmission in subframe i for the serving cell) and the T is used for determining a first component; (Page 14, PCMAX,c (i) is the configured UE transmit power defined in [6] in subframe i for serving cell c; interpreted i is used to determine the pcmax (correspond to the first component)) a first reference power is in linear correlation with the first component; (Page 14, PCMAX,c i is the linear value of PCMAX,c (i) ) a transmit power of the first radio signal is a first power, (Page 14, the UE transmit power PPUSCH,c (i) for the PUSCH transmission in subframe i for the serving cell c) and the first reference power is used for determining the first power; (Page 14,  Pcmax is used to determine the Ppusch) and the T is a positive integer. (the prior art makes T a subframe its inherent the subframe has to be a positive number) 
	However, 3GPP fails to disclose UE transmitting a first radio signal;
Nam discloses transmitting a first radio signal; (See ¶0063, the UE is power limited to transmit uplink control information on one or more physical uplink channels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitted signal that use a first power to include UE is transmitting the signal to the base station. The motivation to combine is efficiently transmit by reducing the power of less prioritized transmission (See ¶0192).
Regarding claim 6, 3GPP discloses a method in a base station for power adjustment, comprising: the first radio signal occupies T time unit(s) in time domain, (Page 14, PUSCH transmission in subframe I for the serving cell) and the T is used for determining a first component; (Page 14, PCMAX,c (i) is the configured UE transmit power defined in [6] in subframe i for serving cell c) a first reference power is in linear correlation with the first component; (Page 14, PCMAX,c i is the linear value of PCMAX,c (i) ) a transmit power of the first radio signal is a first power, (Page 14, the UE transmit power PPUSCH,c (i) for the PUSCH transmission in subframe i for the serving cell c) and the first reference power is used for (Page 14,  Pcmax is used to determine the Ppusch) and the T is a positive integer. (the prior art makes T a subframe its inherent the subframe has to be a positive number) 
However, 3GPP fails to disclose base station receiving a first radio signal; 
Nam discloses base station receiving a first radio signal (See ¶0063, one or more of the eNBs 101-103 includes processing circuitry configured to receive the UCI; See ¶0065, the receive path 250 could be implemented in an eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitted signal that use a first power to include UE is transmitting the signal to the base station. The motivation to combine is efficiently transmit by reducing the power of less prioritized transmission (See ¶0192).
Regarding claim 11, 3GPP discloses UE for power adjustment, comprising: the first radio signal occupies T time unit(s) in time domain, (Page 14, PUSCH transmission in subframe i for the serving cell) and the T is used for determining a first component; (Page 14, PCMAX,c (i) is the configured UE transmit power defined in [6] in subframe i for serving cell c; interpreted i is used to determine the pcmax (correspond to the first component)) a first reference power is in linear correlation with the first component; (Page 14, PCMAX,c i is the linear value of PCMAX,c (i) ) a transmit power of the first radio signal is a first power, (Page 14, the UE transmit power PPUSCH,c (i) for the PUSCH transmission in subframe i for the serving cell c) and the first reference power is used for determining the first power; (Page 14,  Pcmax is used to determine the Ppusch) and the T is a positive integer. (the prior art makes T a subframe its inherent the subframe has to be a positive number) 
However, 3GPP fails to disclose a UE comprising first transmitter, to transmit a first radio signal;
Nam discloses a UE comprising first transmitter,  (See ¶0074, the UE 116 includes an antenna 305, a radio frequency (RF) transceiver 310, transmit (TX) processing circuitry 315; The TX processing circuitry 315 receives analog or digital voice data from the microphone 320 or other outgoing baseband data (such as web data, e-mail, or interactive video game data) from the main processor 340) to transmit a first radio signal; (See ¶0063, the UE is power limited to transmit uplink control information on one or more physical uplink channels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitted signal that use a first power to include UE is transmitting the signal to the base station. The motivation to combine is efficiently transmit by reducing the power of less prioritized transmission (See ¶0192).
Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Nam  and, further in view of You et al. (Pub. No. US 2016/0234859 A1; hereinafter You).
Regarding claims 3, 8 and 13, 3GPP in view of Nam fails to disclose the first radio signal comprises T sub-signal(s), the T sub-signal(s) is(are) transmitted on the T time unit(s) respectively, each of the T sub-signal(s) carries a first bit block, and the first bit block comprises a positive integer number of bit(s) 
	You discloses the first radio signal comprises T sub-signal(s), the T sub-signal(s) is(are) transmitted on the T time unit(s) respectively, each of the T sub-signal(s) carries a first bit block, and the first bit block comprises a positive integer number of bit(s) (See ¶0100, A physical uplink shared channel (PUSCH) for carrying data is allocated to the data region; See ¶0132, he MTC device may transmit a bundle of PUSCHs through several subframes; interpreted each sub-frame contains a data (corresponding to sub-signal) and its inherent the data has to be positive integer number of bits) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Nam to include subframes contains data for transmission. The motivation is to efficiently decrease battery power consumption with being adjusted to the low data transmission rate (See ¶0126).

s 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view Nam and, further in view of Nimbalker et al. (Pub. No. US 2017/0019883 A1; hereinafter Nim).
Regarding claims 4, 9 and 14, 3GPP in view of Nam fails to disclose receiving downlink information; wherein the downlink information is used for determining the T time unit(s); or, comprising: receiving downlink information; wherein the downlink information is used for determining configuration information of the first radio signal, the configuration information comprises at least one of occupied time domain resources, occupied frequency domain resources, occupied code domain resources, a cyclic shift, an Orthogonal Cover Code (OCC), a PUCCH format and a UCI content; or, comprising: receiving a second signaling; wherein the second signaling is used for triggering transmission of the first radio signal.
Nim discloses receiving downlink information; wherein the downlink information is used for determining the T time unit(s);  (See ¶0045, if the UE receives the DCI in downlink subframe n, the corresponding fields may apply to uplink sets in subframe n+4; See ¶0068, the eNB can indicate separate parameters, such as delta parameters to determine the number of REs for transmitting Uplink Control Information (UCI)) or, comprising: receiving downlink information; wherein the downlink information is used for determining configuration information of the first radio signal, the configuration information comprises at least one of occupied time domain resources, occupied frequency domain resources, occupied code domain resources, a cyclic shift, an Orthogonal Cover Code (OCC), a PUCCH format and a UCI content; or, comprising: receiving a second signaling; wherein the second signaling is used for triggering transmission of the first radio signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view Nim to include receiving DCI information about the resource need to transmit a UCI. The motivation to combine is .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NPL: 3GPP TS 36.213 Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures; hereinafter 3GPP) in view of Haim et al. (Pub. No. US 2012/0178494 A1; hereinafter Haim).
Regarding claim 16, 3GPP discloses a base station for power adjustment, comprising: wherein the first radio signal occupies T time unit(s) in time domain, (Page 14, PUSCH transmission in subframe I for the serving cell) and the T is used for determining a first component; (Page 14, PCMAX,c (i) is the configured UE transmit power defined in [6] in subframe i for serving cell c) a first reference power is in linear correlation with the first component; (Page 14, PCMAX,c i is the linear value of PCMAX,c (i) ) a transmit power of the first radio signal is a first power, (Page 14, the UE transmit power PPUSCH,c (i) for the PUSCH transmission in subframe i for the serving cell c) and the first reference power is used for determining the first power; (Page 14,  Pcmax is used to determine the Ppusch) and the T is a positive integer. (the prior art makes T a subframe its inherent the subframe has to be a positive number)
3GPP fails to disclose a base  station comprising a second receiver, to receive a first radio signal;
Haim discloses a second receiver, (See ¶0033, the base station 114a and/or 114b may include three transceivers, (e.g., one transceiver for each sector of the cell) to receiving a first radio signal (See ¶0299, the UCI is simultaneously transmitted on the PUSCH in cell c=j and on the PUCCH, if the total transmit power of the WTRU 102 may or would exceed the P.sub.CMAX, the WTRU 102 may scale {circumflex over (P)}.sub.PUSCH,c(i) for all serving cells c in subframe i)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitted signal that use a first power to include UE is transmitting the signal to the base station. The motivation to combine is efficiently power reductions the WTRU may be permitted to make which may be based on the signals to be transmitted by the WTRU .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Haim and, further in view of You et al. (Pub. No. US 2016/0234859 A1; hereinafter You).
Regarding claim 18, 3GPP in view of Haim fails to disclose the first radio signal comprises T sub-signal(s), the T sub-signal(s) is(are) transmitted on the T time unit(s) respectively, each of the T sub-signal(s) carries a first bit block, and the first bit block comprises a positive integer number of bit(s) 
	You discloses the first radio signal comprises T sub-signal(s), the T sub-signal(s) is(are) transmitted on the T time unit(s) respectively, each of the T sub-signal(s) carries a first bit block, and the first bit block comprises a positive integer number of bit(s) (See ¶0100, A physical uplink shared channel (PUSCH) for carrying data is allocated to the data region; See ¶0132, he MTC device may transmit a bundle of PUSCHs through several subframes; interpreted each sub-frame contains a data (corresponding to sub-signal) and its inherent the data has to be positive integer number of bits) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Haim to include subframes contains data for transmission. The motivation is to efficiently decrease battery power consumption with being adjusted to the low data transmission rate (See ¶0126).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view Haim and, further in view of Nimbalker et al. (Pub. No. US 2017/0019883 A1; hereinafter Nim).
Regarding claim 19, 3GPP in view of Haim fails to disclose receiving downlink information; wherein the downlink information is used for determining the T time unit(s); or, comprising: receiving downlink information; wherein the downlink information is used for determining configuration information of the first radio signal, the configuration information comprises at least one of occupied time domain resources, occupied frequency domain resources, occupied code domain resources, a cyclic 
Nim discloses receiving downlink information; wherein the downlink information is used for determining the T time unit(s);  (See ¶0045, if the UE receives the DCI in downlink subframe n, the corresponding fields may apply to uplink sets in subframe n+4; See ¶0068, the eNB can indicate separate parameters, such as delta parameters to determine the number of REs for transmitting Uplink Control Information (UCI)) or, comprising: receiving downlink information; wherein the downlink information is used for determining configuration information of the first radio signal, the configuration information comprises at least one of occupied time domain resources, occupied frequency domain resources, occupied code domain resources, a cyclic shift, an Orthogonal Cover Code (OCC), a PUCCH format and a UCI content; or, comprising: receiving a second signaling; wherein the second signaling is used for triggering transmission of the first radio signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view Haim to include receiving DCI information about the resource need to transmit a UCI. The motivation to combine is resource allocation and resource selection aspects of reduced latency LTE uplink transmissions (See ¶0023).
Allowable Subject Matter
Claims 2, 5, 7, 10, 12, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (Pub. No. US 2020/007405 A1)- The UE transmits a first radio signal, wherein the first radio signal occupies W frequency unit(s) in frequency domain, a transmit power of the first radio signal is a first power, the first power is uncorrelated with the W, the W is a positive integer, and the W is configurable. The method in the disclosure makes better use of special channel characteristics of air communication to optimize the design of reference signals, reduces the power consumption of an air terminal while ensuring a channel estimated quality, and reduces interferences to neighbor cells or to ground users in neighbor cells.
Ji et al. (Pub. No. US 2013/0121249 A1)- Configuring system information including first antenna configuration information and second antenna configuration information, and broadcasting the system information. The first antenna configuration information includes information about a number of antennas of a base station.
Krishnamurthy et al. (Pub. No. US 2012/0327866 A1)- determining transmission powers for at least two clusters, wherein each cluster includes at least one physical resource block (RB), determining a difference in a characteristic of the transmission powers determined for the at least two clusters, and varying a transmit power allocated to at least one cluster if the difference in the characteristic exceeds a power spread threshold, wherein the power allocated to each cluster is a function of pathloss between the wireless communication device and a serving base station.
Kim et al. (Pub. No. US 2011/0170435 A1)- uses the CSI-RSs alternately per Physical Resource Block (PRB) so as to utilize the transmission powers of all antenna ports for transmitting CSI-RSs, transmits Coordinated Multi Point (CoMP) CSI-RSs and non-CoMP CSI-RSs separately, and mutes specific resources in association with the CSI-RS pattern of adjacent cells.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472